Citation Nr: 0938633	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  01-00 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the knees, claimed as secondary to service-
connected residuals of shell fragment wounds of the lower 
extremities.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 1999 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board issued a decision in October 2003 also denying the 
claim, and the Veteran appealed to the U.S. Court of Appeals 
for Veterans Claims (Court/CAVC).  The Court subsequently 
vacated the Board's decision and remanded the case for 
compliance with directives specified.  And to comply with 
these directives, the Board in turn remanded this case in 
September 2008 to the RO via the Appeals Management Center 
(AMC).  The remand was to provide additional notice required 
by the Veterans Claims Assistance Act (VCAA) - and 
especially to apprise the Veteran that he may substantiate 
his claim for secondary service connection by providing 
medical evidence showing his service-connected shell fragment 
wounds have aggravated his bilateral knee arthritis, i.e., 
degenerative joint disease.  As well, the remand was needed 
to obtain a medical nexus opinion concerning the likelihood 
that these service-connected shell fragment wounds not only 
caused but, alternatively, may have chronically aggravated 
his bilateral knee arthritis.  The RO has since completed 
this additional development and continued to deny the claim 
in a January 2009 supplemental statement of the case (SSOC).

In September 2009 the Veteran's attorney submitted additional 
argument in a brief along with medical treatise evidence - 
an article from the Annals of Internal Medicine titled 
"Joint Injury in Young Adults and Risk for Subsequent Knee 
and Hip Osteoarthritis".  They waived their right to have 
the RO initially consider this additional evidence.  See 38 
C.F.R. §§ 19.31, 20.800, 20.1304(c) (2008).



The Board more recently, in October 2009, denied a motion for 
an additional 60 days to submit still other evidence.  The 
Board denied this motion, after granting several earlier 
motions, because it was predicated on the Veteran's attorney 
not having been provided a copy of the Veteran's claims file 
for review.  Since, however, the Board's Freedom of 
Information Act (FOIA)/Privacy Act Officer had provided the 
Veteran's attorney a copy of the claims file on April 17, 
2009, consisting of approximately 850 pages, and under 
38 C.F.R. § 1.526 the Veteran is entitled to only one free 
copy of his claims file, the Board determined that good cause 
had not been shown to warrant granting another 60-days 
extension.  The Board is therefore proceeding to readjudicate 
the claim.


FINDING OF FACT

The arthritis in the Veteran's knees was first diagnosed many 
years after his military service had ended and has not been 
linked by competent medical evidence either directly to his 
service or secondarily to his service-connected 
shell fragment wounds of the lower extremities.


CONCLUSION OF LAW

The Veteran's bilateral knee arthritis was not incurred in or 
aggravated by his service, may not be presumed to have been 
incurred in service, and is not proximately due to, the 
result of, or chronically aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the issue on the merits, 
providing relevant statutes, regulations and case law, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  Proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will obtain and assist the claimant in obtaining; 
and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For a claim, as here, pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that the 
claimant submit any evidence in his possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Letters satisfying these notice requirements were sent to the 
Veteran in May 2001, April 2003, and as indicated most 
recently in November 2008 as directed in the Board's 
September 2008 remand.  The initial letter in May 2001 
informed the Veteran of the evidence required to substantiate 
his claim for service connection for bilateral knee arthritis 
on either a direct or presumptive basis if shown within one 
year of service.  He was also informed of his and VA's 
respective responsibilities in obtaining supporting evidence.  
And pursuant to the Board's September 2008 remand, the most 
recent November 2008 letter also explained how service 
connection may be established alternatively on a secondary 
basis by showing this disability was either caused or 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The most recent November 2008 letter also explained 
how a downstream disability rating and an effective date are 
assigned, if service connection is granted, and the type of 
evidence impacting those downstream determinations.  See 
Dingess, supra.  Thus, the duty to notify has been satisfied.

The Board realizes that none of these letters were issued 
prior to the initial adjudication of the Veteran's claim in 
August 1999, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  But that was 
because the VCAA did not even exist at the time of that 
initial adjudication of the claim, since it was not enacted 
until November 2000.  And in Pelegrini II the Court clarified 
that, in these situations, VA need not vitiate the initial 
decision and start the whole adjudicatory process anew, as if 
the initial decision was never issued.  Rather, VA need only 
provide any necessary VCAA notice and then readjudicate the 
claim such that the intended purpose of the notice is served 
(not frustrated), and the Veteran is given ample opportunity 
to participate effectively in the adjudication of his claim.  
In other words, it must be shown the timing error in the 
provision of the VCAA notice is ultimately inconsequential 
and, therefore, nonprejudicial, i.e., harmless error.  38 
C.F.R. § 20.1102.



Here, since providing all necessary VCAA notice, the RO has 
readjudicated the claim in the January 2009 SSOC.  This is 
important to point out because the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit Court) has held that an 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. 
Cir. 2007) (Mayfield IV).  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" 
any timing problem associated with inadequate notice or the 
lack of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

It further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the Federal Circuit Court held that any error in a VCAA 
notice, concerning any element of a claim, is presumed 
prejudicial, and that VA then bears the burden of rebutting 
this presumption.  Indeed, in vacating the Board's prior 
October 2003 decision, the Court cited the Board's failure to 
inform the Veteran of the type of evidence and information 
needed to establish his entitlement to service connection on 
the alternative secondary basis as presumptively prejudicial, 
citing Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005).  
And as already explained, the Board has since rectified this 
by providing the additional VCAA notice, on remand, in 
November 2008.  That notwithstanding, in a recent precedent 
case, Shinseki v. Sanders, 556 U. S. ___ (2009), the Supreme 
Court of the United States reversed the lower Federal Circuit 
Court's holding.  The Supreme Court held that the Federal 
Circuit had placed an "unreasonable evidentiary burden upon 
the VA..." by creating a presumption of prejudice with regard 
to deficient VCAA notice.  (slip. op. at 11).  The Supreme 
Court reiterated that "the party that 'seeks to have a 
judgment set aside because of an erroneous ruling carries the 
burden of showing that prejudice resulted.'"  Id., citing 
Palmer v. Hoffman, 318 U. S. 109, 116 (1943); see also Tipton 
v. Socony Mobil Oil Co., 375 U. S. 34, 36 (1963) (per 
curiam); United States v. Borden Co., 347 U. S. 514, 516-517 
(1954); cf. McDonough Power Equipment, Inc. v. Greenwood, 464 
U. S. 548, 553 (1984); Market Street R. Co. v. Railroad 
Comm'n of Cal., 324 U. S. 548, 562 (1945) (finding error 
harmless "in the absence of any showing of . . . 
prejudice").  The Supreme Court emphasized that its holding 
did not address the lawfulness of the U.S. Court of Appeals 
for Veterans Claims' reliance on the premise that a 
deficiency with regard to informing a Veteran about what 
further information was necessary to substantiate his claims 
had a "natural effect" of prejudice, but that deficiencies 
regarding what portions of evidence VA would obtain and what 
portions the Veteran must provide did not.  (slip. op. at 
3). 

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In the brief recently submitted in September 2009, the 
Veteran's attorney does not make any argument pertaining to 
the VCAA notice that has been provided, including in November 
2008 following the Board's September 2008 remand.  
The attorney's argument, instead, concerned his belief that 
VA has not fulfilled its duty to assist the Veteran, another 
VCAA obligation, but the Board disagrees.

VA also has fulfilled its duty to assist the Veteran by 
obtaining all relevant evidence in support of his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC 
obtained all medical and other records that he and his 
attorney identified as relevant to his appeal.  Moreover, to 
comply with the Board's September 2008 remand directive, the 
Veteran was provided a VA compensation examination for a 
medical nexus opinion to assist in determining whether his 
bilateral knee arthritis was either caused or aggravated by 
his service-connected shell fragment wounds of the lower 
extremities.  And although the Veteran's attorney contends 
otherwise in his September 2009 brief, the designated VA 
physician answered all pertinent questions regarding the 
Veteran's potential entitlement - including insofar as 
addressing the issue of whether his service-connected lower 
extremity shell fragment wounds have chronically aggravated 
his bilateral knee arthritis so as to warrant secondary 
service connection.  See the report of the December 2008 
VA examination and, more importantly as specifically concerns 
this, the addendum to that examination report dated in 
January 2009.  So the Board has the required information and 
evidence needed to fairly decide the claim, especially 
considering that the Veteran's attorney has since submitted 
the medical treatise evidence along with his brief in 
September 2009.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Also in his September 2009 brief, the Veteran's attorney 
argues that VA has failed to evaluate the Veteran's muscle 
disabilities caused by his service-connected shell fragment 
wounds.  The attorney cites 38 C.F.R. § 4.56 as requiring 
consideration of the extent of the Veteran's muscle injury, 
not just his residual scars.  Keep in mind, however, the 
claim currently at issue before the Board is for service 
connection for bilateral knee arthritis - and specifically 
on the premise that it is proximately due to, the result of, 
or aggravated by already service-connected disability.  The 
Veteran does not currently have a pending appeal for a higher 
rating for this already service-connected disability - that 
is, for his lower extremity shell fragment wounds.  Only if 
he had such an appeal pending would the Board then need to 
address the extent of any consequent muscle injury, in 
additional to his residual scars, because that additional 
determination could affect the rating assigned for his shell 
fragment wound disability.  See also 38 C.F.R. § 4.73.

Since the Veteran's current appeal does not involve the 
rating assigned for his shell fragment wounds (i.e., the 
appropriateness of this rating), the Board need not in this 
decision consider whether there is muscle injury or 
additional muscle injury that is not being correctly 
compensated because the Veteran's current claim at issue is 
not for an increased rating for this already service-
connected disability.  Instead, he is trying to show that his 
bilateral knee arthritis is part and parcel 
of this disability, entitling him to secondary service 
connection, and this is another matter altogether.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (discussing the notion 
of "inextricably intertwined" claims; this occurs when 
claims are so closely tied together that a final decision 
cannot be rendered unless all claims have been considered); 
and see Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. 
Cir. 2001) (Where the facts underlying separate claims are 
"intimately connected," the interests of judicial economy 
and avoidance of piecemeal litigation require that the claims 
be adjudicated together.).  The Board does not see this 
necessary linkage in this particular instance, especially 
since, as will be explained, the VA examiner's January 2009 
addendum statement considers the nature and extent of the 
Veteran's shell fragment injuries in service - including 
insofar as whether they caused any deformity or penetration 
of the joint so as to have aggravated his bilateral 
knee arthritis.

The Board is thus satisfied there has been substantial 
compliance with its September 2008 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146- 47 (1999).  Accordingly, the Board finds 
that no further development is needed to meet the 
requirements of the VCAA or Court.



II.  Merits of the Claim

Service connection has been established for shell fragment 
wounds to the legs.  The Veteran is contending that he 
developed degenerative joint disease (arthritis) in his knees 
as a result of this service-connected disability.  For the 
reasons and bases discussed below, however, the Board finds 
no grounds to grant his claim under any potential theory - 
either direct, presumptive, or secondary service connection.  
See EF v. Derwinski, 1 Vet App 324 (1991); Jones v. Principi, 
3 Vet. App. 396, 399 (1992); Verdon v. Brown, 8 Vet. App. 
529, 533 (1996); and Brannon v. West, 12 Vet. App. 32 (1998) 
(indicating the Board must address all issues that are 
reasonably raised from a liberal reading of the record and 
identify all potential theories of entitlement to a benefit 
under the statutes or regulations).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Certain chronic conditions, including arthritis, will be 
presumed to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).



In addition, disability that is proximately due to or results 
from another a disease or injury for which service connection 
has been granted shall be considered a part of the original 
condition and secondarily service connected.  See 38 C.F.R. § 
3.310(a).  
When aggravation of a Veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, he shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  38 
C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); McQueen v. West, 13 Vet. App. 237 (1999).

After carefully reviewing the relevant medical and other 
evidence of record, the Board finds no grounds for granting 
the Veteran's claim on either a direct, presumptive, or 
secondary basis.  Although he has only presented the theory 
that his degenerative joint disease of the knees is secondary 
to his service-connected shell fragment wounds of the lower 
extremities, the Board as mentioned must consider his claim 
under all potential theories, including on direct and 
presumptive bases.  Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004) (when determining service connection, all 
theories of entitlement must be considered).

There is no basis to grant the Veteran's claim on a direct or 
presumptive basis because no competent medical or other 
evidence shows the arthritis in his knees initially 
manifested either during his military service from September 
1964 to September 1968 or during the one-year presumptive 
period after service, meaning by September 1969.  His service 
treatment records make no reference to arthritis in either 
knee, either in the way of a relevant subjective complaint of 
associated pain, etc., or objective clinical finding such as 
a pertinent diagnosis.  This is probative evidence against 
concluding this condition initially manifested during his 
service.  See Struck v. Brown, 9 Vet. App. 145 (1996).

There also is no radiographic evidence of arthritis in either 
knee within one year of the Veteran's separation from service 
so as to warrant granting service connection on a presumptive 
basis, either.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Instead, the record shows that arthritis in the Veteran's 
knees was first diagnosed during his August 1997 VA 
examination, nearly 30 years after his discharge from the 
military.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service resulting in any chronic or persistent disability).  
Furthermore, no competent medical or other evidence 
attributes the arthritis in his knees directly to his 
military service.  According to the report of his December 
2008 VA examination, his "clinical picture and radiographs 
are most consistent with age-related degenerative 
arthritis."  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Indeed, as already alluded to, the Veteran readily 
acknowledges as much that his bilateral knee arthritis is not 
directly or presumptively related to his military service 
since his claim is predicated, instead, on the alternative 
notion that this condition was caused or aggravated by his 
already service-connected shell fragment wounds to his legs.  
But medical evidence is required to establish this cause-and-
effect correlation.  See Velez v. West, 11 Vet. App. 148, 158 
(1998).  That is to say, while there is no disputing he has 
arthritis in his knees, and indeed no disputing he sustained 
some very unfortunate injuries to his legs from the shell 
fragment wounds in service (which the Board would never 
demean), he still has to establish this necessary linkage 
between those shell fragment wounds to his legs and the 
arthritis in his knees.  And the December 2008 VA examiner 
does not believe those shell fragment injuries in service 
have since resulted in the arthritis in the knees.

The December 2008 VA examiner believes, instead, that the 
arthritis in the Veteran's knees is simply the result of 
aging.  X-rays taken of his knees during the prior VA 
examination nearly a decade earlier, in August 1997, showed 
multiple small metallic fragments in the soft tissues, but 
which did not appear to be involved with the joint spaces of 
either knee.  The August 1997 VA examiner reiterated 
the importance of this X-ray finding when subsequently 
commenting in a September 1998 addendum to the report of that 
evaluation that he did not believe the arthritis in the 
Veteran's knees was attributable to his shell fragment wounds 
in service.  While he suspected the Veteran does have a soft 
tissue component of pain related to his initial injury, and 
may have some limited motion or recurrent swelling in this 
regard, his degenerative changes were at the time mild in 
nature and not of a specific demographic origin that would be 
suspected with a traumatic event.  Thus, concluded that VA 
examiner, he did not believe these are specifically related 
events, referring to the shell fragment wounds to the legs in 
service and the bilateral knee arthritis.

The reports of these VA examinations clearly rule out a 
causal connection between the Veteran's service-connected 
shrapnel wounds and the arthritis in his knees.  But since 
these examiners did not also specifically address whether 
these 
service-connected shrapnel wounds have chronically aggravated 
the arthritis in the Veteran's knees, another basis for 
granting secondary service connection, the December 2008 VA 
examiner submitted an addendum to the report of his 
evaluation in January 2009 also discounting this alternative 
notion.

The report of the December 2008 VA examination notes that X-
rays had revealed minimum-to-mild arthritis, greater in the 
left knee than right, with no retained shrapnel fragments.  
Based on these findings, the diagnosis was degenerative joint 
disease of the knees.  And after reviewing the claims file 
for the pertinent medical and other history, this examiner 
determined the arthritis in the Veteran's knees "is less 
likely as not (less than 50/50 probability) caused by or a 
result of shrapnel injury in Vietnam."

This examiner's medical rationale was that, "although [the 
Veteran] has a history of shrapnel injury while in combat, 
there is no deformity, or medical reason that this injury 
would lead to degenerative arthritis.  His clinical picture 
and radiographs are most consistent with age-related 
degenerative arthritis."  And equally significant, in the 
January 2009 addendum to the report of that evaluation the 
examiner also determined "there is no medical evidence to 
suggest that the wound from the shell fragments would have 
permanently aggrivated [sic] [the Veteran's] bilateral knee 
arthritis.  These injuries did not cause any deformity or 
penetrate the joint to have aggrivated [sic] his knee 
arthritis," added this VA examiner when discussing the basis 
of this additional conclusion.

Thus, the VA examiners have concluded the arthritis in the 
Veteran's knees was not caused or aggravated by his service-
connected shell fragment wounds.  In assigning significant 
probative weight to these examiner's medical opinions, 
the Board points out they independently reviewed the claims 
file for the pertinent medical and other history, obtained 
additional history from the Veteran personally, and conducted 
an objective physical examination of him - which, as 
mentioned, included X-rays of his knees.  There is no 
indication that either VA examiner was not fully aware of the 
Veteran's medical history or that they misstated any relevant 
fact or predicated their opinions on a false premise.  To the 
contrary, they applied valid medical analysis to the relevant 
facts of this case in reaching their conclusions.  See 
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008); Wray v. 
Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption 
of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position.)



Presumably in an effort to refute the VA examiner's 
unfavorable medical opinions, the Veteran's attorney recently 
submitted an article in September 2009 from a medical 
treatise - Annals of Internal Medicine, entitled Joint 
Injury in Young Adults and Risk for Subsequent Knee and Hip 
Osteoarthritis.  The article cites a higher incidence of 
osteoarthritis when, as here, there has been trauma to the 
knee like from a gunshot wound.  The Court has held that a 
medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on 
unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 
222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 
(1998) and Wallin v. West, 11 Vet. App. 509 (1998).  Here, 
though, this article is not accompanied by a supporting 
medical opinion linking the arthritis in the Veteran's knees 
to the service-connected shell fragment wounds to his legs, 
including by way of aggravation.  So the generic article, 
standing alone, is insufficient to overcome the compelling 
medical evidence against the claim - namely, the two VA 
examiner's opinions to the contrary.  

Similarly, the Veteran's personal lay statements, including 
his and his wife's January 2001 hearing testimony, are 
insufficient to refute the VA examiner's opinions.  Without 
any medical training and/or expertise, they simply are not 
qualified to render a probative opinion concerning the cause 
or date of onset of his arthritis, including in terms of 
whether there is any correlation between the arthritis in his 
knees and his service-connected shell fragment wounds.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons 
generally are not competent to render medical opinions on 
causation).  And while they are competent, for example, to 
comment on symptoms he may have personally experienced while 
in service and during the many years since his discharge - 
like joint pain, etc., because this is capable of lay 
observation, they are not competent to also provide a 
probative opinion on the etiology of his symptoms.  Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
38 C.F.R. § 3.159(a)(2) and Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  The VA examiner's did not dispute the 
notion that the Veteran probably has a soft-tissue component 
of pain related to his initial injury in service, and may 
have some limited motion in his knees or recurrent swelling 
as consequences.  But they each went on to also point out 
that his degenerative changes are, at most, mild in nature 
and not of a specific demographic origin that would be 
suspected with a traumatic event.  They added there was no 
knee deformity, penetration of the joint, or other medical 
reason that his injury in service would lead to degenerative 
arthritis.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral knee arthritis, 
including as secondary to the service-connected shell 
fragment wounds to his lower extremities.  And as the 
preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the 
appeal is denied.


ORDER

Service connection for degenerative joint disease (arthritis) 
of the knees, claimed as secondary to service-connected 
residuals of shell fragment wounds of the lower extremities, 
is denied



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


